Case: 1:10-cr-00432-DAP Doc #: 934 Filed: 03/08/21 1 of 2. PageID #: 5318




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                        )   Case No. 1:10-cr-00432
                                                 )
               Plaintiff,                        )   Judge Dan Aaron Polster
                                                 )
       vs.                                       )   OPINION AND ORDER
                                                 )
ARTHUR DARBY,                                    )
                                                 )
               Defendant.                        )


       Before the Court is Defendant Arthur Darby’s Motion for Compassionate Release

pursuant to 18 U.S.C. § 3582(c), ECF Doc. #: 931, and Motion for Appointment of Counsel,

ECF Doc. #: 933. On November 20, 2012, Darby was sentenced to 170 months in the custody

of the Bureau of Prisons (“BOP”), to run consecutive with his state court case, after he pled

guilty to one count of Conspiracy to Possess with Intent to Distribute and to Distribute Cocaine

in violation of 21 U.S.C. § 846. Doc #: 594. He is currently being held at FCI Gilmer with an

expected release date of September 8, 2030. Darby contends that he contracted COVID-19 in

December of 2020. Doc #: 931. Notably, the Court is not able to ascertain from Darby’s

Motion(s) whether he has any medical conditions that places him at a high risk of grave illness

were he to contract COVID-19 again. Id. Nonetheless, Darby asks the Court to release him to

home confinement or otherwise to reduce his sentence. Id.

       The statute authorizing compassionate release, 18 U.S.C. § 3582(c)(1), contains an

exhaustion requirement. The exhaustion requirement mandates that a criminal defendant first ask

the BOP to bring a motion for compassionate release on his behalf. 18 U.S.C. § 3582(c)(1).
Case: 1:10-cr-00432-DAP Doc #: 934 Filed: 03/08/21 2 of 2. PageID #: 5319




Thereafter, a defendant may file a motion for compassionate release in the district court only

after he has either fully exhausted his rights to appeal the BOP’s failure to bring the motion on

his behalf or when thirty days have passed from the warden’s receipt of the request. 18 U.S.C. §

3582(c)(1)(A). This requirement is a “mandatory claim-processing rule” that does not permit a

court to create any exception. United States v. Alam, 960 F.3d 831, 833–34 (6th Cir. 2020).

       Darby’s Motion does not indicate that he has satisfied the mandatory exhaustion

requirements of § 3582(c)(1)(A), and the Court cannot waive them. Darby may file a motion for

compassionate release in the district court once he has presented his request to the warden of his

facility and at least 30 days have passed since the warden’s receipt.

       Accordingly, the Court sua sponte DENIES WITHOUT PREJUDICE the pending

Motion for Compassionate Release and Appointment of Counsel. ECF Doc. ##: 931, 933.



           IT IS SO ORDERED.

                                                /s/Dan A. Polster    March 8, 2021
                                              Dan Aaron Polster
                                              United States District Judge




                                                 2
